Case 1:20-cv-00332-JAO-KJM Document 11 Filed 11/04/20 Page 1 of 5          PageID #: 49




                  IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF HAWAII


  FRANCIS GRANDINETTI,                       CIVIL NO. 20-00332 JAO-KJM
  #A0185087,
                                             ORDER DENYING MOTION FOR
              Plaintiff,                     RECONSIDERATION AND
                                             UNSPECIFIED MOTION
        v.

  INSTITUTIONAL GRIEVANCE
  OFFICERS, DPS-HI, et al.,

              Defendants.



  ORDER DENYING MOTION FOR RECONSIDERATION AND MOTION

       Before the Court is pro se Plaintiff Francis Grandinetti’s (“Grandinetti”)

 Motion for Reconsideration of Order Denying FRAP 3 and 4 Relief for Extension

 or Enlargement of Time (“Motion to Reconsider”), ECF No. 9, and Motion seeking

 unspecified relief (“Unspecified Motion”), ECF No. 7. In his Motion to

 Reconsider, Grandinetti asks the Court to revisit its October 2, 2020 order, ECF

 No. 6, denying his motion for an extension of time to file a notice of appeal, ECF

 No. 5. For the following reasons, the Motion to Reconsider and Motion are

 DENIED.
Case 1:20-cv-00332-JAO-KJM Document 11 Filed 11/04/20 Page 2 of 5          PageID #: 50




                                I. BACKGROUND

       On August 3, 2020, the Court dismissed this action without prejudice to

 refiling upon payment of the civil filing fees, and the Clerk entered judgment the

 same day. ECF Nos. 3, 4; see 28 U.S.C. § 1915(g). Any notice of appeal

 (“NOA”) was due by September 2, 2020. Fed. R. App. P. 4(a)(1)(A), 26(a)(1)(C).

 The Court received and filed Grandinetti’s Motion for Extension of Time to File

 Notice of Appeal (“Extension Motion”) on September 28, 2020. ECF No. 5.

 Grandinetti had signed and apparently tendered the Extension Motion to prison

 authorities for mailing to the court on or about September 20, 2020. ECF No. 5.

 The Court accepted this date as the Extension Motion’s constructive date of filing.

 See Houston v. Lack, 487 U.S. 266, 273–76 (1988); ECF No. 6 at 1.

       The Court denied the Extension Motion concluding that, although there was

 no prejudice to the non-moving parties and little discernible impact on any judicial

 proceeding, Grandinetti failed to show excusable neglect or good cause. ECF No.

 6 at 2–3. Moreover, the Court found that any appeal would not be taken in good

 faith because Grandinetti has three strikes pursuant to 28 U.S.C. § 1915(g), and his

 pleadings failed to show that he was in imminent danger of serious physical injury

 when he filed the Complaint. Id. at 3. After considering all the Pioneer1 factors,



 1
   Pioneer Inv. Servs. Co. v. Brunswick Assocs. Ltd. P’ship, 507 U.S. 380, 395
 (1993).
                                         2
Case 1:20-cv-00332-JAO-KJM Document 11 Filed 11/04/20 Page 3 of 5          PageID #: 51




 the Court found that Grandinetti failed to show that an extension of time was

 warranted under Fed. R. App. P. 4(a)(5)(A). Id. The Court also concluded that

 Grandinetti was not entitled to reopening the time to appeal under Fed. R. App. P.

 4(a)(6). Id. The Court denied, therefore, Grandinetti’s Extension Motion.

                                 II. DISCUSSION

 A.    Motion to Reconsider

       Grandinetti moves the Court to reconsider its October 2, 2020 order denying

 his Extension Motion. ECF No. 9. Rule 60(b) of the Federal Rules of Civil

 Procedure “provides for reconsideration only upon a showing of (1) mistake,

 surprise, or excusable neglect; (2) newly discovered evidence; (3) fraud; (4) a void

 judgment; (5) a satisfied or discharged judgment; or (6) ‘extraordinary

 circumstances’ which would justify relief.” Sch. Dist. No. 1J v. ACandS, Inc., 5

 F.3d 1255, 1263 (9th Cir. 1993) (some internal quotation marks and citation

 omitted). Motions for reconsideration are not a substitute for appeal and should be

 infrequently made and granted. See Twentieth Century-Fox Film Corp. v.

 Dunnahoo, 637 F.2d 1338, 1341 (9th Cir. 1981); see also Grandinetti v. Hyun,

 Civ. No. 16-00470 DKW/KJM, 2017 WL 239741, at *1 (D. Haw. Jan. 19, 2017).

       Grandinetti does not challenge the reasoning supporting the Court’s October

 2, 2020 order denying his Extension Motion. Instead, he argues that “the 60-day

 rule for NOA may be applicable.” ECF No. 9 at 1. That argument is unpersuasive.

                                          3
Case 1:20-cv-00332-JAO-KJM Document 11 Filed 11/04/20 Page 4 of 5           PageID #: 52




 While Rule 4(a)(1)(A) states that a notice of appeal in a civil case generally must

 be filed within thirty days after entry of judgment, Rule 4(a)(1)(B) provides that

 any party may file a notice of appeal within sixty days after entry of judgment if

 one of the parties is: (1) the United States; (2) a United States agency; (3) a United

 States officer or employee sued in an official capacity; or (4) a current or former

 United States officer or employee sued in an individual capacity for an act or

 omission occurring in connection with duties performed on the United States’

 behalf. Fed. R. App. P. 4(a)(1)(B). Rule 4(a)(1)(B) does not apply here, however,

 because the United States, a United States agency, or a United States officer or

 employee is not a party to this action. Grandinetti does not contend otherwise.

 Grandinetti’s Motion to Reconsider is therefore DENIED.

 B.    Motion Seeking Unspecified Relief

       To the extent Grandinetti filed a separate Motion seeking unspecified relief,

 ECF No. 7, Grandinetti fails to provide the basis for the Unspecified Motion or

 explain how it relates to this matter. The Unspecified Motion is therefore

 DENIED.

 //
 //
 //
 //
 //

                                           4
Case 1:20-cv-00332-JAO-KJM Document 11 Filed 11/04/20 Page 5 of 5                             PageID #: 53




                                        III. CONCLUSION

         For the foregoing reasons, Grandinetti’s Motion to Reconsider, ECF No. 9,

 and his Unspecified Motion, ECF No. 7, are DENIED. This suit remains

 CLOSED. The Court will take no further action beyond processing a notice of

 appeal.

         IT IS SO ORDERED.

         DATED: Honolulu, Hawaiʻi, November 4, 2020.




 Grandinetti v. Institutional Grievance Officers DPS-HI, et al., Civil No. 20-00332 JAO-KJM; ORDER DENYING
 MOTION FOR RECONSIDERATION AND UNSPECIFIED MOTION


                                                     5
